Exhibit 10.10

 

LOGO [g555894ex_103.jpg]

Citibank, N.A.

390 Greenwich Street

New York, NY 10013

June 14, 2013

 

To: Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

Chicago, Illinois 60654

Attention:           Chief Financial Officer

Telephone No.:  (312) 506-1200

Re: Additional Warrants

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Allscripts Healthcare Solutions,
Inc. (“Company”) to Citibank, N.A. (“Dealer”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. This Confirmation
shall replace any previous agreements and serve as the final documentation for
the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Company as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Company had executed an agreement in such form (but without any
Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of that Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no Transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms.

  

Trade Date:

   June 14, 2013

Effective Date:

   The third Exchange Business Day immediately prior to the Premium Payment Date

Warrants:

   Equity call warrants, each giving the holder the right to purchase a number
of Shares equal to the Warrant Entitlement at a price per Share equal to the
Strike Price, subject to the terms set forth under the caption “Settlement
Terms” below. For the purposes of the Equity Definitions, each reference to a
Warrant herein shall be deemed to be a reference to a Call Option.

Warrant Style:

   European

Seller:

   Company

Buyer:

   Dealer



--------------------------------------------------------------------------------

Shares:

   The common stock of Company, par value USD 0.01 per Share (Exchange symbol
“MDRX”)

Number of Warrants:

   654,603. For the avoidance of doubt, the Number of Warrants shall be reduced
by any Warrants exercised or deemed exercised hereunder. In no event will the
Number of Warrants be less than zero.

Warrant Entitlement:

   One Share per Warrant

Strike Price:

   USD 23.1350.    Notwithstanding anything to the contrary in the Agreement,
this Confirmation or the Equity Definitions, in no event shall the Strike Price
be subject to adjustment to the extent that, after giving effect to such
adjustment, the Strike Price would be less than USD 13.22 (the “Strike Price
Floor”).

Premium:

   USD 1,670,625.00

Premium Payment Date:

   June 18, 2013

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Procedures for Exercise.

  

Expiration Time:

   The Valuation Time

Expiration Dates:

   Each Scheduled Trading Day during the period from, and including, the First
Expiration Date to, but excluding, the 70th Scheduled Trading Day following the
First Expiration Date shall be an “Expiration Date” for a number of Warrants
equal to the Daily Number of Warrants on such date; provided that,
notwithstanding anything to the contrary in the Equity Definitions, if any such
date is a Disrupted Day, the Calculation Agent shall make adjustments, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine using
commercially reasonable means.

First Expiration Date:

   October 1, 2020 (or if such day is not a Scheduled Trading Day, the next
following Scheduled Trading Day), subject to Market Disruption Event below.

 

2



--------------------------------------------------------------------------------

Daily Number of Warrants:

   For any Expiration Date, the Number of Warrants that have not expired or been
exercised as of such day, divided by the remaining number of Expiration Dates
(including such day), rounded down to the nearest whole number, subject to
adjustment pursuant to the provisos to “Expiration Dates”.

Automatic Exercise:

   Applicable; and means that for each Expiration Date, a number of Warrants
equal to the Daily Number of Warrants for such Expiration Date will be deemed to
be automatically exercised at the Expiration Time on such Expiration Date;
provided that all references in Section 3.4(b) of the Equity Definitions to
“Physical Settlement” shall be read as references to “Net Share Settlement”.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent determines is material.”    Section 6.3(d) of the Equity
Definitions is hereby amended by deleting the remainder of the provision
following the words “Scheduled Closing Time” in the fourth line thereof.

Valuation Terms.

  

Valuation Time:

   Scheduled Closing Time; provided that if the principal trading session is
extended, the Calculation Agent shall determine the Valuation Time in its
reasonable discretion.

Valuation Date:

   Each Exercise Date.

Settlement Terms.

  

Settlement Method:

   Net Share Settlement.

Net Share Settlement:

   On the relevant Settlement Date, Company shall deliver to Dealer a number of
Shares equal to the Share Delivery Quantity for such Settlement Date to the
account specified herein free of payment through the Clearance System, and
Dealer shall be treated as the holder of record of such Shares at the time of
delivery of such Shares or, if earlier, at 5:00 p.m. (New York City time) on
such Settlement Date, and Company shall pay to Dealer cash in lieu of any
fractional Share based on the Settlement Price on the relevant Valuation Date.

Share Delivery Quantity:

   For any Settlement Date, a number of Shares, as calculated by the Calculation
Agent, equal to the Net Share Settlement Amount for such Settlement Date divided
by the Settlement Price on the Valuation Date for such Settlement Date.

Net Share Settlement Amount:

   For any Settlement Date, an amount equal to the product of (i) the number of
Warrants exercised or deemed exercised on the relevant Exercise Date, (ii) the
Strike Price Differential for the relevant Valuation Date and (iii) the Warrant
Entitlement.

 

3



--------------------------------------------------------------------------------

Settlement Price:

   For any Valuation Date, the per Share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page MDRX <equity> AQR
(or any successor thereto) in respect of the period from the scheduled opening
time of the Exchange to the Scheduled Closing Time on such Valuation Date (or if
such volume-weighted average price is unavailable, the market value of one Share
on such Valuation Date, as determined by the Calculation Agent). Notwithstanding
the foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent based on such sources as it deems appropriate using a
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.

Settlement Dates:

   As determined pursuant to Section 9.4 of the Equity Definitions, subject to
Section 9(j)(i) hereof.

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Net Share Settled.” “Net
Share Settled” in relation to any Warrant means that Net Share Settlement is
applicable to that Warrant.

Representation and Agreement:

   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

3.      Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:

  

Method of Adjustment:

   Calculation Agent Adjustment. For the avoidance of doubt, in making any
adjustments under the Equity Definitions, the Calculation Agent may make
adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement.
Notwithstanding the foregoing, any cash dividends or distributions on the
Shares, whether or not extraordinary, shall be governed by Section 9(f) of this
Confirmation in lieu of Article 10 or Section 11.2(c) of the Equity Definitions.
Notwithstanding the foregoing, the Calculation Agent shall adjust the Strike
Price Floor solely in connection with stock splits and similar changes to the
Company’s capitalization.

Extraordinary Events applicable to the Transaction:

  

New Shares:

   Section 12.1(i) of the Equity Definitions is hereby amended (a) by deleting
the text in clause (i) thereof in its entirety (including the word “and”
following clause (i)) and replacing it with the phrase “publicly quoted, traded
or listed (or whose related depositary receipts are publicly quoted, traded or
listed) on any of the New York Stock Exchange, The

 

4



--------------------------------------------------------------------------------

   NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)” and (b) by inserting immediately prior to the period the phrase
“and (iii) of an entity or person that is a corporation organized under the laws
of the United States, any State thereof or the District of Columbia that also
becomes Company under the Transaction following such Merger Event or Tender
Offer”.

Consequence of Merger Events:

  

Merger Event:

   Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section 9(g)(ii)(B) of this Confirmation, Dealer may
elect, in its commercially reasonable judgment, whether the provisions of
Section 12.2 of the Equity Definitions or Section 9(g)(ii)(B) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Cancellation and Payment (Calculation Agent Determination)

Share-for-Combined:

   Cancellation and Payment (Calculation Agent Determination); provided that
Dealer may elect, in its commercially reasonable judgment, Component Adjustment
(Calculation Agent Determination) for all or any portion of the Transaction.

Consequence of Tender Offers:

  

Tender Offer:

   Applicable; provided that if an event occurs that constitutes both a Tender
Offer under Section 12.1(d) of the Equity Definitions and Additional Termination
Event under Section 9(g)(ii)(A) of this Confirmation, Dealer may elect, in its
commercially reasonable judgment, whether the provisions of Section 12.3 of the
Equity Definitions or Section 9(g)(ii)(A) will apply.

Share-for-Share:

   Modified Calculation Agent Adjustment

Share-for-Other:

   Modified Calculation Agent Adjustment

Share-for-Combined:

   Modified Calculation Agent Adjustment

Announcement Event:

   If an Announcement Date occurs in respect of a Merger Event (for the
avoidance of doubt, determined without regard to the language in the definition
of “Merger Event” following the definition of “Reverse Merger” therein) or
Tender Offer (such occurrence, an “Announcement Event”), then on the earliest of
the Expiration Date, Early Termination Date or other date of cancellation (the
“Announcement Event Adjustment Date”) in respect of each Warrant, the
Calculation Agent will determine the economic effect on such Warrant of the
Announcement Event (regardless of whether the Announcement Event actually
results in a Merger Event or Tender Offer, and taking into account such factors
as the Calculation Agent may determine, including, without limitation, changes
in volatility, expected dividends, stock loan rate or liquidity relevant to the
Shares or the Transaction whether prior to or after the Announcement Event or
for any period of time,

 

5



--------------------------------------------------------------------------------

   including, without limitation, the period from the Announcement Event to the
relevant Announcement Event Adjustment Date). If the Calculation Agent
determines that such economic effect on any Warrant is material, then on the
Announcement Event Adjustment Date for such Warrant, the Calculation Agent may
make such adjustment to the exercise, settlement, payment or any other terms of
such Warrant as the Calculation Agent determines appropriate to account for such
economic effect, which adjustment shall be effective immediately prior to the
exercise, termination or cancellation of such Warrant, as the case may be.

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, and (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the word “Shares” with the phrase “Hedge
Positions” in clause (X) thereof and (ii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof.

Failure to Deliver:

   Not Applicable

Insolvency Filing:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i)      Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

6



--------------------------------------------------------------------------------

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)     Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Loss of Stock Borrow:

   Applicable, it being understood that the Hedging Party’s rate to borrow
Shares shall be determined (x) by reference to the terms of the Hedging Party’s
commercially reasonable share lending agreements (which rate shall be, if the
Hedging Party posts cash collateral under such share lending agreements, the
negative spread on the rebate rate paid to the Hedging Party on cash collateral
by the securities lenders under such share lending agreements) and (y) without
regard to the Hedging Party’s cost of funding.

Maximum Stock Loan Rate:

   200 basis points

Increased Cost of Stock Borrow:

   Applicable, it being understood that the Hedging Party’s rate to borrow
Shares shall be determined (x) by reference to the terms of the Hedging Party’s
commercially reasonable share lending agreements (which rate shall be, if the
Hedging Party posts cash collateral under such share lending agreements, the
negative spread on the rebate rate paid to the Hedging Party on cash collateral
by the securities lenders under such share lending agreements) and (y) without
regard to the Hedging Party’s cost of funding.

Initial Stock Loan Rate:

   25 basis points

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer.

Non-Reliance:

   Applicable.

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.      Calculation Agent.

   Dealer

 

5. Account Details.

 

  (a) Account for payments to Company: To be provided.

 

Account for delivery of Shares from Company:

To be provided by Company

 

7



--------------------------------------------------------------------------------

  (b) Account for payments to Dealer: To be provided.

 

Account for delivery of Shares to Dealer:

To be provided by Dealer

 

6. Offices.

 

  (a) The Office of Company for the Transaction is: Inapplicable, Company is not
a Multibranch Party.

The Office of Dealer for the Transaction is: New York

Citibank, N.A.

390 Greenwich Street

New York, NY 10013

 

7. Notices.

 

  (a) Address for notices or communications to Company:

Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

Chicago, Illinois 60654

Attention: Chief Financial Officer

Telephone No.: (312) 506-1200

 

  (b) Address for notices or communications to Dealer:

Citibank, N.A.

390 Greenwich Street

New York, NY 10013

Attention: Herman Hirsch, Brad Diener, Adam Muchnick

Facsimile: 347 853 7278

Telephone: 212 723 7623

 

8. Representations and Warranties of Company.

Each of the representations and warranties of Company set forth in Section 3 of
the Purchase Agreement (the “Purchase Agreement”), dated as of June 12, 2013,
between Company and J.P. Morgan Securities LLC and Citigroup Global Markets
Inc., as representatives of the Initial Purchasers (the “Initial Purchasers”),
are true and correct and are hereby deemed to be repeated to Dealer as if set
forth herein. Company hereby further represents and warrants to Dealer on the
date hereof, on and as of the Premium Payment Date and, in the case of the
representations in Section 8(d), at all times following the Premium Payment Date
until termination of the Transaction, that:

 

  (a) Company has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Company’s part; and this Confirmation has been duly and
validly executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 

8



--------------------------------------------------------------------------------

  (b) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Company hereunder will conflict with or result
in a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument to which Company or any of its subsidiaries is a party
or by which Company or any of its subsidiaries is bound or to which Company or
any of its subsidiaries is subject, or constitute a default under, or result in
the creation of any lien under, any such agreement or instrument.

 

  (c) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

  (d) A number of Shares equal to the Maximum Number of Shares (as defined
below) (the “Warrant Shares”) have been reserved for issuance by all required
corporate action of Company. The Warrant Shares have been duly authorized and,
when delivered against payment therefor (which may include Net Share Settlement
in lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

  (e) Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

  (f) Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (g) Company and each of its affiliates is not, on the date hereof, in
possession of any material non-public information with respect to Company or the
Shares.

 

  (h) No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

 

  (i) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

 

9. Other Provisions.

 

  (a) Opinions. Company shall deliver to Dealer an opinion of counsel, dated as
of June 18, 2013, with respect to the matters set forth in Sections 8(a) through
(d) of this Confirmation. Delivery of such opinion to Dealer shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 

  (b)

Repurchase Notices. Company shall, on any day on which Company effects any
repurchase of Shares, promptly give Dealer a written notice of such repurchase
(a “Repurchase Notice”) on such day if following such repurchase, the number of
outstanding Shares on such day, subject to any adjustments provided herein, is
(i) less than 163.454 million (in the case of the first such notice) or
(ii) thereafter more than 12.307 million less than the number of Shares included
in the immediately preceding Repurchase Notice. Company agrees to indemnify and
hold harmless Dealer and its affiliates and their

 

9



--------------------------------------------------------------------------------

  respective officers, directors, employees, affiliates, advisors, agents and
controlling persons (each, an “Indemnified Person”) from and against any and all
losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person actually may become subject to, as a result of Company’s
failure to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the fees and expenses of such counsel related to such proceeding.
Company shall not be liable for any settlement of any proceeding effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Company agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Company shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Person,
unless such settlement includes an unconditional release of such Indemnified
Person from all liability on claims that are the subject matter of such
proceeding on terms reasonably satisfactory to such Indemnified Person. If the
indemnification provided for in this paragraph is unavailable to an Indemnified
Person or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Company under such paragraph, in lieu of indemnifying
such Indemnified Person thereunder, shall contribute to the amount paid or
payable by such Indemnified Person as a result of such losses, claims, damages
or liabilities. The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies which may otherwise be available to
any Indemnified Person at law or in equity. The indemnity and contribution
agreements contained in this paragraph shall remain operative and in full force
and effect regardless of the termination of the Transaction.

 

  (c) Regulation M. Company is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 

  (d) No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may transfer or assign all or any of its rights or obligations under the
Transaction (x) without Company’s consent, to any recognized dealer in
over-the-counter derivatives in the United States or (y) with Company’s consent
(not to be unreasonably withheld), to any other third party. If at any time at
which (A) the Section 16 Percentage exceeds 9.0%, (B) the Warrant Equity
Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable Share
Limit (if any applies) (any such condition described in clauses (A), (B) or (C),
an “Excess Ownership Position”), Dealer is unable after using its commercially
reasonable efforts to effect a transfer or assignment of Warrants to a third
party on pricing terms reasonably acceptable to Dealer and within a time period
reasonably acceptable to Dealer such that no Excess Ownership Position exists,
then Dealer may designate any Exchange Business Day as an Early Termination Date
with respect to a portion of the Transaction (the “Terminated Portion”), such
that following such partial termination no Excess Ownership Position exists. In
the event that Dealer so designates an Early Termination Date with respect to a
Terminated Portion, a payment shall be made pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction

 

10



--------------------------------------------------------------------------------

  having terms identical to the Transaction and a Number of Warrants equal to
the number of Warrants underlying the Terminated Portion, (2) Company were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(i) shall apply to any amount that is payable
by Company to Dealer pursuant to this sentence as if Company was not the
Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer under
Section 13 or Section 16 of the Exchange Act and rules promulgated thereunder
directly or indirectly beneficially own (as defined under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Warrant Equity
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the sum of (1) the product of the Number of Warrants and
the Warrant Entitlement and (2) the aggregate number of Shares underlying any
other warrants purchased by Dealer from Company, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Company that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its reasonable discretion, minus (B) 1% of the number of
Shares outstanding. Notwithstanding any other provision in this Confirmation to
the contrary requiring or allowing Dealer to purchase, sell, receive or deliver
any Shares or other securities, or make or receive any payment in cash, to or
from Company, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Company to the extent of any such performance.

 

  (f) Dividends. If at any time during the period from and including the
Effective Date, to and including the last Expiration Date, an ex-dividend date
for a cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”),
then the Calculation Agent will adjust any of the Strike Price, Number of
Warrants, Daily Number of Warrants and/or any other variable relevant to the
exercise, settlement or payment of the Transaction to preserve the fair value of
the Warrants after taking into account such dividend.

 

  (g) Additional Provisions.

 

  (i) Amendments to the Equity Definitions:

 

  (A) Section 11.2(a) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “an”;
and adding the phrase “or Warrants” at the end of the sentence.

 

  (B) Section 11.2(c) of the Equity Definitions is hereby amended by
(w) replacing the words “a diluting or concentrative” with “an” in the fifth
line thereof, (x) adding the phrase “or Warrants” after the words “the relevant
Shares” in the same sentence, (y) deleting the words “diluting or concentrative”
in the sixth to last line thereof and (z) deleting the phrase “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing it with the phrase “(and, for the avoidance of doubt, adjustments may
be made to account solely for changes in volatility, expected dividends, stock
loan rate or liquidity relative to the relevant Shares).”

 

  (C) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “a diluting or concentrative” and replacing them with the
word “a material”; and adding the phrase “or Warrants” at the end of the
sentence.

 

11



--------------------------------------------------------------------------------

  (D) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) the occurrence of any of the events specified in Section 5(a)(vii)
(1) through (9) of the ISDA Master Agreement with respect to that Issuer.”

 

  (E) Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

  (x) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 

  (y) replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

  (F) Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

  (x) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

  (y) (1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) and the words “or (Y)” in the final sentence.

 

  (ii) Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction,
(1) Dealer shall have the right to designate such event an Additional
Termination Event and designate an Early Termination Date pursuant to
Section 6(b) of the Agreement, (2) Company shall be deemed the sole Affected
Party with respect to such Additional Termination Event and (3) the Transaction,
or, at the election of Dealer in its sole discretion, any portion of the
Transaction, shall be deemed the sole Affected Transaction; provided that if
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, (a) a payment shall be made pursuant to Section 6 of the Agreement
as if an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Warrants equal to the
number of Warrants included in the terminated portion of the Transaction, with,
for the avoidance of doubt, the provisions of Section 9(i) applicable to such
payment, and (b) for the avoidance of doubt, the Transaction shall remain in
full force and effect except that the Number of Warrants shall be reduced by the
number of Warrants included in such terminated portion:

 

  (A) A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its subsidiaries and its and their employee benefit
plans, has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the common equity of Company representing more
than 50% of the voting power of such common equity.

 

  (B)

Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination) as a
result of which the Shares would be converted into, or exchanged for, stock,
other securities, other property or assets or (II) any share exchange,
consolidation or merger of Company pursuant to which the Shares will be
converted into cash, securities or other property or assets or (III) any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of Company and its subsidiaries,
taken as a whole, to any person other than one of Company’s subsidiaries.
Notwithstanding the foregoing, any transaction or transactions set forth in this
clause (B) shall not constitute an Additional Termination Event if (x) 90% of

 

12



--------------------------------------------------------------------------------

  the consideration received or to be received by holders of the Shares,
excluding cash payments for fractional Shares, in connection with such
transaction or transactions consists of shares of common stock that are listed
or quoted on any of The New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or any of their respective successors) or will be
so listed or quoted when issued or exchanged in connection with such transaction
or transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares.

 

  (C) If (I) the directors who were members of Company’s board of directors on
the Trade Date (as defined in the Base Warrant Confirmation (as defined below))
or (II) the directors who become members of Company’s board of directors
subsequent to that date and whose election, appointment or nomination for
election by Company stockholders is duly approved by a majority of the
Continuing Directors on Company’s board of directors at the time of such
approval, either by a specific vote or by approval of the proxy statement issued
by Company on behalf of its entire board of directors in which such individual
is named as nominee for director (the directors described in clauses (I) and
(II) above, “Continuing Directors”), cease to constitute at least a majority of
Company’s board of directors.

 

  (D) Default by Company or any of its subsidiaries with respect to any
mortgage, agreement or other instrument under which there may be outstanding, or
by which there may be secured or evidenced, any indebtedness for money borrowed
in excess of $25 million (or its foreign currency equivalent) in the aggregate
of Company and/or any such subsidiary, whether such indebtedness now exists or
shall hereafter be created (i) resulting in such indebtedness becoming or being
declared due and payable or (ii) constituting a failure to pay the principal or
interest of any such debt when due and payable at its stated maturity, upon
required repurchase, upon declaration of acceleration or otherwise.

 

  (E) A final judgment for the payment of $25 million (or its foreign currency
equivalent) or more (excluding any amounts covered by insurance) rendered
against Company or any of its subsidiaries, which judgment is not discharged or
stayed within 60 days after (I) the date on which the right to appeal thereof
has expired if no such appeal has commenced, or (II) the date on which all
rights to appeal have been extinguished.

 

  (F) Dealer, despite using commercially reasonable efforts, is unable or
reasonably determines that it is illegal, to effect a commercially reasonable
hedge of its exposure with respect to the Transaction in the public market
without registration under the Securities Act or as a result of any legal,
regulatory or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer).

 

  (h)

No Collateral or Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of Company
hereunder are not secured by any collateral. Obligations under the Transaction
shall not be set off by Company against any other obligations of the parties,
whether arising under the Agreement, this Confirmation, under any other
agreement between the parties hereto, by operation of law or otherwise. Any
provision in the Agreement with respect to the satisfaction of Company’s payment
obligations to the extent of Dealer’s payment obligations to Company in the same
currency and in the same Transaction (including, without limitation Section 2(c)
thereof) shall not apply to Company and, for the avoidance of doubt, Company
shall fully satisfy such payment obligations notwithstanding any payment
obligation to Company by Dealer in the same currency and in the same
Transaction. In calculating any amounts under Section 6(e) of the Agreement,
notwithstanding anything to the contrary in the Agreement, (1) separate amounts
shall be calculated as set forth in such Section 6(e) with respect to (a) the
Transaction and (b) all other Transactions, and (2) such separate amounts shall
be payable pursuant to Section 6(d)(ii) of the Agreement. For the avoidance of
doubt and notwithstanding anything to the contrary provided in this
Section 9(h), in the event of bankruptcy or liquidation of either Company or
Dealer, neither party shall

 

13



--------------------------------------------------------------------------------

  have the right to set off any obligation that it may have to the other party
under the Transaction against any obligation such other party may have to it,
whether arising under the Agreement, this Confirmation or any other agreement
between the parties hereto, by operation of law or otherwise. Also, for the
avoidance of doubt, the provisions of Section 9(i) shall apply to any amount
payment obligation discussed in this Section 9(h).

 

  (i) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

  (i) If, in respect of the Transaction, an amount is payable by Company to
Dealer, (A) pursuant to Section 12.7 or Section 12.9 of the Equity Definitions
or (B) pursuant to Section 6(d)(ii) of the Agreement (any such amount, a
“Payment Obligation”), Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section 8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

Share Termination Alternative:

   If applicable, Company shall deliver to Dealer the Share Termination Delivery
Property on the date (the “Share Termination Payment Date”) on which the Payment
Obligation would otherwise be due pursuant to Section 12.7 or Section 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable,
subject to Section 9(j)(i) below, in satisfaction, subject to Section 9(j)(ii)
below, of the relevant Payment Obligation, in the manner reasonably requested by
Dealer free of payment.

Share Termination Delivery Property:

   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the relevant Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the amount of Share
Termination Delivery Property by replacing any fractional portion of a security
therein with an amount of cash equal to the value of such fractional security
based on the values used to calculate the Share Termination Unit Price (without
giving effect to any discount pursuant to Section 9(j)(i)).

Share Termination Unit Price:

   The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
good faith discretion by commercially reasonable means. In the case of a Private
Placement of Share Termination Delivery Units that are Restricted Shares (as
defined below), as set forth in Section 9(j)(i) below, the Share Termination
Unit Price shall be determined by the discounted price applicable to such Share
Termination Delivery Units. In the case of a Registration Settlement of Share
Termination Delivery Units that are Restricted Shares (as defined below) as set
forth in Section 9(j)(ii) below, notwithstanding the foregoing, the Share
Termination

 

14



--------------------------------------------------------------------------------

   Unit Price shall be the Settlement Price on the Merger Date, Tender Offer
Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable. The
Calculation Agent shall notify Company of the Share Termination Unit Price at
the time of notification of such Payment Obligation to Company or, if
applicable, at the time the discounted price applicable to the relevant Share
Termination Units is determined pursuant to Section 9(j)(i).

Share Termination Delivery Unit:

   One Share or, if the Shares have changed into cash or any other property or
the right to receive cash or any other property as the result of a
Nationalization, Insolvency or Merger Event (any such cash or other property,
the “Exchange Property”), a unit consisting of the type and amount of Exchange
Property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Nationalization, Insolvency or Merger Event. If such
Nationalization, Insolvency or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.

Failure to Deliver:

   Inapplicable

Other applicable provisions:

   If Share Termination Alternative is applicable, the provisions of Sections
9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity Definitions will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 

  (j) Registration/Private Placement Procedures. If, in the reasonable opinion
of Dealer, following any delivery of Shares or Share Termination Delivery
Property to Dealer hereunder, such Shares or Share Termination Delivery Property
would be in the hands of Dealer subject to any applicable restrictions with
respect to any registration or qualification requirement or prospectus delivery
requirement for such Shares or Share Termination Delivery Property pursuant to
any applicable federal or state securities law (including, without limitation,
any such requirement arising under Section 5 of the Securities Act as a result
of such Shares or Share Termination Delivery Property being “restricted
securities”, as such term is defined in Rule 144 under the Securities Act, or as
a result of the sale of such Shares or Share Termination Delivery Property being
subject to paragraph (c) of Rule 145 under the Securities Act) (such Shares or
Share Termination Delivery Property, “Restricted Shares”), then delivery of such
Restricted Shares shall be effected pursuant to either clause (i) or (ii) below
at the election of Company, unless Dealer waives the need for
registration/private placement procedures set forth in (i) and (ii) below.
Notwithstanding the foregoing, solely in respect of any Daily Number of Warrants
exercised or deemed exercised on any Expiration Date, Company shall elect, prior
to the first Settlement Date for the first applicable Expiration Date, a Private
Placement Settlement or Registration Settlement for all deliveries of Restricted
Shares for all such Expiration Dates which election shall be applicable to all
remaining Settlement Dates for such Warrants and the procedures in clause (i) or
clause (ii) below shall apply for all such delivered Restricted Shares on an
aggregate basis commencing after the final Settlement Date for such Warrants.
The Calculation Agent shall make reasonable adjustments to timing of settlement
terms and provisions under this Confirmation to reflect a single Private
Placement or

 

15



--------------------------------------------------------------------------------

  Registration Settlement for such aggregate Restricted Shares delivered
hereunder. For the avoidance of doubt, these adjustments will only be
commercially reasonable in nature (such as to consider changes in volatility,
expected dividends, stock loan rate or liquidity relevant to the Shares and the
ability to maintain a commercially reasonable hedge position in the underlying
shares) and will not impact the Company’s unilateral right to settle in shares.

 

  (i) If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(2) of the Securities Act for the sale by Company
to Dealer (or any affiliate designated by Dealer) of the Restricted Shares or
the exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Restricted Shares by Dealer (or any such affiliate of Dealer).
The Private Placement Settlement of such Restricted Shares shall include
customary representations, covenants, blue sky and other governmental filings
and/or registrations, indemnities to Dealer, due diligence rights (for Dealer or
any designated buyer of the Restricted Shares by Dealer), opinions and
certificates, and such other documentation as is customary for private placement
agreements for private placements of a similar size, all reasonably acceptable
to Dealer. In the case of a Private Placement Settlement, Calculation Agent
shall determine the appropriate discount to the Share Termination Unit Price (in
the case of settlement of Share Termination Delivery Units pursuant to
Section 9(i) above) or any Settlement Price (in the case of settlement of Shares
pursuant to Section 2 above) applicable to such Restricted Shares in a
commercially reasonable manner and appropriately adjust the number of such
Restricted Shares to be delivered to Dealer hereunder, which discount shall only
take into account the illiquidity resulting from the fact that the Restricted
Shares will not be registered for resale and any commercially reasonable fees
and expenses of Dealer (and any affiliate thereof) in connection with such
resale (with such discount not duplicating any adjustment made by the
Calculation Agent as part of determining the Share Termination Unit Price).
Notwithstanding anything to the contrary in the Agreement or this Confirmation,
the date of delivery of such Restricted Shares shall be the Exchange Business
Day following notice by Dealer to Company, of such applicable discount and the
number of Restricted Shares to be delivered pursuant to this clause (i). For the
avoidance of doubt, delivery of Restricted Shares shall be due as set forth in
the previous sentence and not be due on the Share Termination Payment Date (in
the case of settlement of Share Termination Delivery Units pursuant to
Section 9(i) above) or on the Settlement Date for such Restricted Shares (in the
case of settlement in Shares pursuant to Section 2 above).

 

  (ii)

If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements of similar size, all reasonably acceptable to Dealer. If
Dealer, in its sole reasonable discretion, is not satisfied with such procedures
and documentation Private Placement Settlement shall apply. If Dealer is
satisfied with such procedures and documentation, it shall sell the Restricted
Shares pursuant to such registration statement during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Restricted Shares (which, for the avoidance of doubt, shall be (x) the Share
Termination Payment Date in case of settlement in Share Termination Delivery
Units pursuant to Section 9(i) above or (y) the Settlement Date in respect of
the final Expiration Date for all Daily Number of Warrants) and ending on the
earliest of (i) the Exchange Business Day on which Dealer completes the sale of
all Restricted Shares in a commercially reasonable manner or, in the case of
settlement of Share Termination Delivery Units, a sufficient number of
Restricted Shares so that the realized net proceeds of such sales equals or
exceeds the Payment Obligation (as defined above), (ii) the date upon

 

16



--------------------------------------------------------------------------------

  which all Restricted Shares have been sold or transferred pursuant to Rule 144
(or similar provisions then in force) or Rule 145(d)(2) (or any similar
provision then in force) under the Securities Act and (iii) the date upon which
all Restricted Shares may be sold or transferred by a non-affiliate pursuant to
Rule 144 (or any similar provision then in force) or Rule 145(d)(2) (or any
similar provision then in force) under the Securities Act. If the Payment
Obligation exceeds the realized net proceeds from such resale, Company shall
transfer to Dealer by the open of the regular trading session on the Exchange on
the Exchange Trading Day immediately following such resale the amount of such
excess (the “Additional Amount”) in cash or in a number of Shares (“Make-whole
Shares”) in an amount that, based on the Settlement Price on such day (as if
such day was the “Valuation Date” for purposes of computing such Settlement
Price), has a dollar value equal to the Additional Amount. The Resale Period
shall continue to enable the sale of the Make-whole Shares. If Company elects to
pay the Additional Amount in Shares, the requirements and provisions for
Registration Settlement shall apply. This provision shall be applied
successively until the Additional Amount is equal to zero. In no event shall
Company deliver a number of Restricted Shares greater than the Maximum Number of
Shares.

 

  (iii) Without limiting the generality of the foregoing, Company agrees that
(A) any Restricted Shares delivered to Dealer may be transferred by and among
Dealer and its affiliates and Company shall effect such transfer without any
further action by Dealer and (B) after the period of 6 months from the Trade
Date (or 1 year from the Trade Date if, at such time, informational requirements
of Rule 144(c) under the Securities Act are not satisfied with respect to
Company) has elapsed in respect of any Restricted Shares delivered to Dealer,
Company shall promptly remove, or cause the transfer agent for such Restricted
Shares to remove, any legends referring to any such restrictions or requirements
from such Restricted Shares upon request by Dealer (or such affiliate of Dealer)
to Company or such transfer agent, without any requirement for the delivery of
any certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer). Notwithstanding anything to the
contrary herein, to the extent the provisions of Rule 144 of the Securities Act
or any successor rule are amended, or the applicable interpretation thereof by
the Securities and Exchange Commission or any court change after the Trade Date,
the agreements of Company herein shall be deemed modified to the extent
necessary, in the opinion of outside counsel of Company, to comply with Rule 144
of the Securities Act, as in effect at the time of delivery of the relevant
Shares or Share Termination Delivery Property.

 

  (iv) If the Private Placement Settlement or the Registration Settlement shall
not be effected as set forth in clauses (i) or (ii), as applicable, then failure
to effect such Private Placement Settlement or such Registration Settlement
shall constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

  (k) Limit on Beneficial Ownership. Notwithstanding any other provisions
hereof, Dealer may not exercise any Warrant hereunder or be entitled to take
delivery of any Shares deliverable hereunder, and Automatic Exercise shall not
apply with respect to any Warrant hereunder, to the extent (but only to the
extent) that, after such receipt of any Shares upon the exercise of such Warrant
or otherwise hereunder and after taking into account any Shares deliverable to
Dealer under the letter agreement dated June 12, 2013 between Dealer and Company
regarding Base Warrants (the “Base Warrant Confirmation”), (i) the Section 16
Percentage would exceed 7.5%, or (ii) the Share Amount would exceed the
Applicable Share Limit. Any purported delivery hereunder shall be void and have
no effect to the extent (but only to the extent) that, after such delivery and
after taking into account any Shares deliverable under the Base Warrant
Confirmation, (i) the Section 16 Percentage would exceed 7.5%, or (ii) the Share
Amount would exceed the Applicable Share Limit. If any delivery owed to Dealer
hereunder is not made, in whole or in part, as a result of this provision,
Company’s obligation to make such delivery shall not be extinguished and Company
shall make such delivery as promptly as practicable after, but in no event later
than one Business Day after, Dealer gives notice to Company that, after such
delivery, (i) the Section 16 Percentage would not exceed 7.5%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.

 

  (l) Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

17



--------------------------------------------------------------------------------

  (m) Waiver of Jury Trial. Each party waives, to the fullest extent permitted
by applicable law, any right it may have to a trial by jury in respect of any
suit, action or proceeding relating to the Transaction. Each party (i) certifies
that no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
the Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

  (n) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

  (o) Maximum Share Delivery.

 

  (i) Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than two times the Number of Shares (the
“Maximum Number of Shares”) to Dealer in connection with the Transaction.

 

  (ii) In the event Company shall not have delivered to Dealer the full number
of Shares or Restricted Shares otherwise deliverable by Company to Dealer
pursuant to the terms of the Transaction because Company has insufficient
authorized but unissued Shares (such deficit, the “Deficit Shares”), Company
shall be continually obligated to deliver, from time to time, Shares or
Restricted Shares, as the case may be, to Dealer until the full number of
Deficit Shares have been delivered pursuant to this Section 9(o)(ii), when, and
to the extent that, (A) Shares are repurchased, acquired or otherwise received
by Company or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares previously reserved for issuance in respect of other
transactions become no longer so reserved or (C) Company additionally authorizes
any unissued Shares that are not reserved for other transactions; provided that
in no event shall Company deliver any Shares or Restricted Shares to Dealer
pursuant to this Section 9(o)(ii) to the extent that such delivery would cause
the aggregate number of Shares and Restricted Shares delivered to Dealer to
exceed the Maximum Number of Shares. Company shall immediately notify Dealer of
the occurrence of any of the foregoing events (including the number of Shares
subject to clause (A), (B) or (C) and the corresponding number of Shares or
Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

 

  (iii) Notwithstanding anything to the contrary in the Agreement, this
Confirmation or the Equity Definitions, the Maximum Number of Shares shall not
be adjusted on account of any event that (x) constitutes a Potential Adjustment
Event solely on account of Section 11.2(e)(vii) of the Equity Definitions and
(y) is not an event within Company’s control.

 

  (p) Right to Extend. Dealer may postpone or add, in whole or in part, any
Expiration Date or any other date of valuation or delivery with respect to some
or all of the relevant Warrants (in which event the Calculation Agent shall make
appropriate adjustments to the Daily Number of Warrants with respect to one or
more Expiration Dates) if Dealer determines, in its commercially reasonable
judgment, that such extension is reasonably necessary or appropriate to preserve
Dealer’s commercially reasonable hedging or hedge unwind activity hereunder in
light of existing liquidity conditions or to enable Dealer to effect purchases
of Shares in connection with its commercially reasonable hedging, hedge unwind
or settlement activity hereunder in a manner that would, if Dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer; provided that no such Expiration Date or other
date of valuation or delivery may be postponed or added more than 70 Trading
Days after the final scheduled Expiration Date or original other date of
valuation or delivery, as the case may be. “Trading Day” means a Scheduled
Trading Day that is not a Disrupted Day.

 

18



--------------------------------------------------------------------------------

  (q) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

  (r) Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (s) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

  (t) Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and
(D) any market activities of Dealer and its affiliates with respect to Shares
may affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

  (u) Early Unwind. In the event the sale of the “Option Securities” (as defined
in the Purchase Agreement is not consummated with the Initial Purchasers for any
reason, or Company fails to deliver to Dealer opinions of counsel as required
pursuant to Section 9(a), in each case by 5:00 p.m. (New York City time) on the
Premium Payment Date, or such later date as agreed upon by the parties (the
Premium Payment Date or such later date the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”), on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Company under the Transaction shall be cancelled and
terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Company shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the then prevailing market price. Each of
Dealer and Company represents and acknowledges to the other that, subject to the
proviso included in this Section 9(u), upon an Early Unwind, all obligations
with respect to the Transaction shall be deemed fully and finally discharged.

 

19



--------------------------------------------------------------------------------

  (v) Payment by Dealer. In the event that (i) an Early Termination Date occurs
or is designated with respect to the Transaction as a result of a Termination
Event or an Event of Default (other than an Event of Default arising under
Section 5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to
Company an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer
owes to Company, pursuant to Section 12.7 or Section 12.9 of the Equity
Definitions, an amount calculated under Section 12.8 of the Equity Definitions,
such amount shall be deemed to be zero.

 

  (w) Adjustments. For the avoidance of doubt, whenever the Calculation Agent or
Determining Party is called upon to make an adjustment pursuant to the terms of
this Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent or Determining Party shall make such adjustment
by reference to the effect of such event on the Hedging Party, assuming that the
Hedging Party maintains a commercially reasonable hedge position.

 

  (x) Delivery or Receipt of Cash. For the avoidance of doubt, other than
receipt of the Premium by Company, nothing in this Confirmation shall be
interpreted as requiring Company to cash settle the Transaction, except in
circumstances where cash settlement is within Company’s control (including,
without limitation, where Company elects to deliver or receive cash, or where
Company has made Private Placement Settlement unavailable due to the occurrence
of events within its control) or in those circumstances in which holders of
Shares would also receive cash.

 

  (y) Determinations. Dealer (including, without limitation, in its capacity as
Calculation Agent) shall deliver to Company, within five Exchange Business Days
after a written request by Company, a written explanation describing in
reasonable detail any calculation, adjustment or determination made by it
(including the methodology, interest rates, quotations, market data (including
volatility) and information from internal sources used in making such
calculation, adjustment or determination, but without disclosing any proprietary
models or other information that Dealer is not permitted to disclose to Company
under applicable law, rule, regulation or agreement with third party).

 

20



--------------------------------------------------------------------------------

Please confirm your agreement to the foregoing by signing and returning to us
this Confirmation.

 

Yours faithfully, CITIBANK, N.A. By:  

/s/ Herman Hirsch

Name: Herman Hirsch Title: Authorized Representative

Accepted and confirmed

as of the Trade Date:

 

ALLSCRIPTS HEALTHCARE SOLUTIONS, INC. By:  

/s/ Richard J. Poulton

Authorized Signatory Name: Richard J. Poulton Title: Chief Financial Officer